DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Maddalena et al (US Publication 2004/0105073).
Regarding claim 1, Maddalena (figures 1-15) discloses a system for aiding in early detection of vision problems in a child, the system (figure 6) comprising a first eye chart including graphical elements for visual identification, the first graphical elements configured for a first user having a first characteristic, a second eye chart including second graphical elements for visual identification, the second graphical elements configured for a second user having a second characteristic, and an eye patch ([0245]) configured to be worn by the first user.
Regarding claim 2, Maddalena further discloses that wherein the eye patch and either the first eye chart or the second eye chart are packaged within a single envelope for physical mailing to an address of the first user ([0101]).
Regarding claim 5, Maddalena (figure 4) further discloses that wherein the first characteristic and the second characteristic correspond to an age of the first user or the second user.
Regarding claim 7, Maddalena (figure 6) further discloses that wherein the first eye chart contains only graphical elements for visual identification without any textual or numerical elements for visual identification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maddalena et al (US Publication 2004/0105073).
Regarding claims 3 and 4, Maddalena discloses all the claimed limitations except for a reply form.  However, although Maddalena did not specifically disclose a reply form, the test result by surface mail would obviously require some types of reply form.  In addition, making the pictorial elements according to any age group would be obvious to one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the reply form for the purpose of recording the test result.
Regarding claim 6, Maddalena (figure 4) discloses all the claimed limitations except that wherein the first characteristic and the second characteristic correspond to a sex of the first user or the second user.  However, the applicant has not disclosed why the graphical elements of the eye chart would be inventive for discriminating particular sex of the user.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement a sex specific eye chart for application specific purpose.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK DINH/               Primary Examiner, Art Unit 2872                                                                                                                                                                                         8/29/22